Case 2:18-ml-02814-AB-PVC Document 1077 Filed 03/10/21 Pagelof1 Page ID #:46637

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. _ ML 18-2814 AB (PVCx) Date: March 10, 2021
Title In Re Ford Motor Co. DPS6 Powershift Transmission Products Liability Lit.

 

 

 

Present: The Honorable Pedro V. Castillo, United States Magistrate Judge

 

 

Marlene Ramirez Zoom 3/10/21
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None None

PROCEEDINGS: [IN CHAMBERS] ORDER SETTING FURTHER PRE-
MEDIATION VIDEO CONFERENCE

On March 10, 2021, the Court held a pre-mediation video conference on this case.
In order to finalize the process and procedures regarding settlement in this Multi-District
Litigation matter, which involves a large number of Plaintiffs, the Court sets a further
pre-mediation Video Conference for Wednesday, March 31, 2021, at 1:30 p.m.

The Video Conference will be held by Zoom, and counsel for the Knight Law

Group Plaintiffs and Defendants are ordered to be present. The Court Clerk will email
instructions to counsel for joining the Video Conference.

IT IS SO ORDERED.

01:00
Initials of Preparer mr

 

CV-90 (03/15) Civil Minutes — General Page 1 of 1
